DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“channel” (Given the plain meaning of the term channel) is not shown in figures 1, 3, 5 as claimed in claims 33 and 37 and subsequent dependent claims; note this drawing objection is dependent upon the interpretation of a channel. While Applicants designate numeral 2 as a channel, this numeral does not appear to be pointing to any channel, much less one that extends through the wall of the housing; please see related 112 b below. 
 “non-vanishing angle” of claim 33 and 36 are not shown in the figures. This is further difficult to understand in light of the issues with the term “channel”.
“a region” of claim 36.
“a non-rotatably arranged part of a load” of claim 37.
“centering device” of claims 18+
The features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “patters” which is a typo and should be - - patterns - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 33 recites “a channel” and “the channel extending through a wall of the housing and ending in an interior space region of the gear unit”. While taken by themselves, these recitations appear to be clear, when these recitations are instead read in light of Applicant’s disclosure/figures, it becomes unclear what is meant by the channel. In short, it is not clear what Applicant is considering a channel and whether or not it is in the final structure of the geared motor apparatus. The channel according to the disclosure and figures is pointing to numeral 2. This numeral according to figures 1, 3, and 5 is pointing to a chamfer. And as seen in these figures the “channel” does not extend through the wall of the housing. To make matters more confusing figures 13, 14 use numeral 2 to point to a different section of the housing and also does not appear to be a channel which extends through a wall of the housing. Therefore it is unclear how we are supposed to interpret this in the claim and subsequently in the prior art. For purpose of examination the channel is being interpreted to be some kind of passage.
	In addition, the claim as a whole includes a lot of product by process limitations which do not appear to add any additional structure to the claim and thus do not appear to be limiting. Further still it is unclear whether the “drawing direction” is part of the product by process which does not further limit the claim or whether Applicant is intending to impart some structure to the final product. 
	Furthermore, in claims 33 and 36, Applicant recites the term “a non-vanishing angle”. This is not a known term of art nor does it appear to have any well known plain meaning. The specification fails to explicitly define the term and the drawings do not appear to show the angle. 
	Even more so, the claim includes the use of “and/or” improperly since the claim introduces both a broad and a narrow range. These can not exist together for the “and” condition. This issue also happens in claim 36.
	Claim 37 recites “the channel extends through a flange region of the gear unit”. Similar to claim 33, it is unclear what constitutes a channel according to applicant’s disclosure and how it would extend through the flange region.
Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS C DIAZ/Primary Examiner, Art Unit 3656